Sharpstein, J.:
The defendant signed and caused to be published an instrument, of which the following is a copy:
66 We, the undersigned, promise and agree to pay the sum set opposite our names for the arrest and conviction of any person who has, within the past six months, maliciously, and with intent to commit arson, burned any building in the town of San Bernardino, or who may in the future, with said intent, set fire to, attempting to burn, or shall burn, or cause to be burned, any building in the limits of said town.” Opposite to the name of each of the defendants a certain amount is set, and the aggregate of those amounts is 0900, for which the jdaintiff sues. The findings of the Court, with one exception, arc in favor of the plaintiff. That one is as follows; 66 That none of the acts of plaintiff were done with a view to obtaining said reward, or any part thereof, but all of said acts were done without any intention of claiming said reward, or any part thereof.”
If this finding is justified by the evidence, the judgment rendered in favor of defendants cannot be disturbed. The evidence upon this point is conflicting. The plaintiff, on the trial, testified that he did do the acts upon which he bases his claim hi the reward with a view to obtaining it. On the other hand, there was evidence introduced by the defendants which tended to prove that the plaintiff had stated, under oath, that ho liad not expected any reward. In view of that conflict, we would not disturb a finding cither way. And wo arc satisfied, that under that finding the plaintiff cannot recover in this action. If he did not do the acts upon which he now bases his right recover, with the intention of claiming the reward in the event1' of Ms accomplishirii^^iatwould entitle him to it, he recover it. If that a reward had been of*478fered,'he might, upon the authority of some cases, recover. But we are not aware of any case in which it has been held that a party, after disclaiming any intention to claim a reward, could recover it. ~~....."
Judgment and order affirmed.
Mtrick, J., and Thornton, J., concurred